Citation Nr: 1617759	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  10-30 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a right thumb disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel







INTRODUCTION

The Veteran had active duty service from May 1979 to January 1980.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  A March 2015 Board decision (by a VLJ other than the undersigned), in pertinent part, reopened the claim and remanded the case for further development.  The case is now assigned to the undersigned.

In his July 2010 VA Form 9 (substantive appeal), the Veteran requested a hearing by videoconference before the Board.  A hearing was scheduled for December 14, 2010, but the Veteran did not appear for the hearing.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to review the case based on the evidence of record.  See C.F.R. § 20.704 (d), (e) (2015).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In March 2015, the case was remanded, in part, to obtain an etiology opinion regarding the Veteran's current right thumb disability.  The examiner was asked to opine on whether the Veteran's right thumb disability clearly and unmistakably pre-existed entrance in to military service in 1979, and if found to pre-exist service, was the preexisting right thumb disability clearly and unmistakably not aggravated during service?  The examiner was also asked to specifically address the Veteran's reported right thumb injuries during service.

On July 2015 VA examination, the examiner opined that the Veteran's right thumb chronic laxity did clearly and unmistakably exist prior to enlistment in the military in May 1979.  The examiner also opined "that the Veteran's chronic laxity of the right thumb, which existed prior to service was less likely than not (less than 50 percent) permanently aggravated beyond the normal progression" by the Veteran's in service right thumb injuries.

The standard of proof required in this case is clearly and unmistakably.  Regrettably, the July 2015 examiner did not use the correct standard of proof, and a remand is necessary to obtain clarification on the opinion. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should arrange to obtain an addendum opinion (with examination only if deemed necessary by the provider) from the July 2015 VA examiner (or from another provider if the July 2015 examiner is unavailable).  The entire record, including this remand, must be reviewed by the examiner.  Based on the record, the examiner should provide an opinion to the following:

Was the Veteran's preexisting right thumb disability clearly and unmistakably not aggravated during service?  Please specifically address the Veteran's reported right thumb injuries from doing push-ups in July 1979, striking the hand on a wall in November 1979, and falling down a hill in December 1979.

Note: The term "aggravated" in this context refers to a permanent worsening of the underlying condition during service, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the base line level of disability. 

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data as appropriate.

2. The AOJ should then review the record and readjudicate the claim.  If the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






